Title: From James Madison to Thomas McKean, 7 April 1808
From: Madison, James
To: McKean, Thomas



Department of State Washington April 7, 1808

Agreeably to an Act of Congress, entitled An Act for the more general promulgation of the laws of the U. States  I have transmitted to the Collector of the Customs at Philadelphia 1026 copies of the laws of the United States 2d Session 9th Congress being the proportion for the State of Pennsylvania with a request that he would forward them to your Excellency.  I have the honor to be with great respect Sir, your Ob Set.

James Madison

